DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application # 17/135,440 was filed on 12/28/2020.
Claims 1-20 are subject to examination.
An IDS filed on 12/28/2020 has been fully considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9, 10 respectively are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7 respectively of U.S. Patent No. 10, 911, 802 (‘802 patent) further in view of Kumarasamy et al. U.S. Patent Publication # 2013/0262394 (hereinafter Kumarasamy)
The instant application and ‘802 patent recite similar subject matter and claims 1, 2, 9, 10 of the instant application are an obvious variation over claims 1, 2, 6,7 respectively of ‘802 patent.  
The instant application and ‘802 patent contain similar subject matter as follows:  “receiving search information from a terminal, wherein the search information comprises time information indicating a first playback duration; searching a media file resource library to determine whether the media file resource library comprises a target media file satisfying the time information; determining a media file from the media file resource library when the media file resource library does not comprise the target media file satisfying the time information, editing the media file to obtain the target media file satisfying the time information; and sending the target media file to the terminal.”
‘802 Patent does not teach wherein a second playback duration of the media file is greater than the first playback duration.
.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



The claim recite do no recite additional element/step sufficient to amount to significantly more than the judicial exception.   The judicial exception is not integrated into a practical application.  The claim recites one additional element a memory and a processor.  The terminal is recited at a high level of generality such that amounts no more than mere instructions to apply the exception using a generic computer systems component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to an abstract idea.
Dependent claim(s)17-20 are when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: the claim(s) are directed to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelba et al. U.S. Patent # 8,990,692 (hereinafter Chelba) in view of Kumarasamy et al. U.S. Patent Publication # 2013/0262394 (hereinafter Kumarasamy)
With respect to claim 1, Chelba teaches a media file pushing method implemented by a computer system and comprising: 
receiving search information from a terminal (i.e. receiving a search from the client)(column 11 lines 42-45), wherein the search information comprises time information indicating a first playback duration (i.e. querying to determine time location within the video relevant to the search query and list or search results corresponding to the time locations within the video relevant to the search query)(column 11 lines 42-58)
-searching a media file resource library to determine whether the media file resource library comprises a target media file satisfying the time information (i.e. transmitting a list of search results corresponding to the plurality of time locations within the video relevant to the search query, each search result indicating a particular time location within the video) (column 11 lines 43-65); send the target media file to the terminal (column 3 lines 51-54))
Chelba does not explicitly teach determining a media file from the media file resource library when the media file resource library does not comprise the target media file satisfying the time 
Kumarasamy teaches determining a media file from the media file resource library when the media file resource library does not comprise the target media file satisfying the time information (i.e. video of interest may be only few second long in a video a video file and large video file may not satisfy the time information based on the sufficient memory or battery power to mount back a long media file)(Paragraph 102, 103-104) wherein a second playback duration of the media file is greater than the first playback duration (i.e. fetching additional media data representing before or after the play time of the content currently mounted and being played hence, the second playback duration will be longer than the initial/first one) (Paragraph 104); editing the media file to obtain the target media file satisfying the time information (i.e. depending on the current time of playback or where within the user’s current playback time is, the playback software agent may speculatively fetch additional media data representing before or after the play time of the content currently mounted and being played.  Also another example is large video files are indexed as small video clips which is also another example of editing a video/media file satisfying time information)(Paragraph 104, 102); and sending the target media file to the terminal (Paragraph 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kumaraswamy’s teaching in Chelba’s teaching to come up with media resource library does not comprise target media file and second playback duration greater than the first playback duration.  The motivation for doing so would be so the user can have continuous playback video without interruption or searching for secondary related video.
With respect to claim 3, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but Kumarasamy further teaches wherein the time information comprises a time range (Paragraph 93)

With respect to claim 5, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but Chelba further teaches wherein the time information comprises a time-based search field (Fig. 3 element “search inside this video” which gives results with time based)(column 4 lines 56-64)(column 5 lines 16-37)
With respect to claim 6, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but Chelba further teaches wherein the search information further comprises a content key word (column 4 lines 1-6)(column 3 lines 64-67) 
With respect to claim 7, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but Chelba further teaches wherein the terminal comprises a mobile phone, a smart band, a tablet computer, or an intelligent remote control (column 9 lines 23-34)
With respect to claim 8, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but Chelba further teaches wherein the media file comprises an audio file, a video file, or an image file (column 3 lines 51-54))
With respect to claim 9, Chelba teaches a computer system comprising: a memory comprising instructions; and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: receive search information from a terminal (i.e. receiving a search from the client)(column 11 lines 42-45), wherein the search information comprises time information indicating a first playback duration (i.e. querying to determine time location within the video relevant to the search query and list or search results corresponding to the time locations within the video relevant to the search query)(column 11 lines 42-58)

Chelba does not explicitly teach determine a media file from the media file resource library when the media file resource library does not comprise the target media file satisfying the time information, wherein a second playback duration of the media file is greater than the first playback duration; edit the media file to obtain the target media file satisfying the time information.
Kumarasamy teaches determining a media file from the media file resource library when the media file resource library does not comprise the target media file satisfying the time information (i.e. video of interest may be only few second long in a video a video file and large video file may not satisfy the time information based on the sufficient memory or battery power to mount back a long media file)(Paragraph 102, 103-104) wherein a second playback duration of the media file is greater than the first playback duration (i.e. fetching additional media data representing before or after the play time of the content currently mounted and being played hence, the second playback duration will be longer than the initial/first one) (Paragraph 104); editing the media file to obtain the target media file satisfying the time information (i.e. depending on the current time of playback or where within the user’s current playback time is, the playback software agent may speculatively fetch additional media data representing before or after the play time of the content currently mounted and being played.  Also another example is large video files are indexed as small video clips which is also another example of editing a video/media file satisfying time information)(Paragraph 104, 102); and sending the target media file to the terminal (Paragraph 104).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kumaraswamy’s teaching in Chelba’s teaching to come up 
With respect to claims 11-13, 14-15 respectively, they recite similar subject matter as claims 3-5,7-8 respectively, therefore rejected under same basis.
With respect to claim 16, Chelba teaches a terminal comprising: a memory comprising instructions; and a processor coupled to the memory, wherein the instructions cause the processor to be configured to: 
receive search information (i.e. receiving a search from the client)(column 11 lines 42-45) comprising time information indicating a first playback duration (i.e. querying to determine time location within the video relevant to the search query and list or search results corresponding to the time locations within the video relevant to the search query)(column 11 lines 42-58)
send the search information to a remote computer (i.e. transmitting a list of search results corresponding to the plurality of time locations within the video relevant to the search query, each search result indicating a particular time location within the video) (column 11 lines 43-65)
 receive a target media file from the remote computer in response to sending the search information (column 3 lines 50-54); and present the target media file (column 3 liens 50-54)
Chelba does not explicitly teach wherein the target media file is based on a source media file with a second playback duration that is greater than first playback duration. 
Kumarasamy teaches wherein the target media file is based on a source media file (i.e. video of interest may be only few second long in a video a video file and large video file)(Paragraph 102, 103-104) with a second playback duration that is greater than first playback duration (i.e. fetching additional media data representing before or after the play time of the content currently mounted and being played hence, the second playback duration will be longer than the initial/first one) (Paragraph 104); and sending the 
With respect to claims 17-19, 20 respectively, they recite similar subject matter as claims 3-5 8 respectively, therefore rejected under same basis.
Claims 2, 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chelba et al. U.S. Patent # 8,990,692 (hereinafter Chelba) in view of Kumarasamy further in view of Gomez-Uribe et al. U.S. Patent Publication # 2014/0101142 (hereinafter Gomez)
With respect to claim 2, Chelba and Kumarasamy teaches the media file pushing method of claim 1, but does not explicitly further teaches wherein determining the media file from the media file resource library comprises determining, based on a historical playback record indicating a quantity of playback times of the media file, the media file, wherein the quantity is greater than other quantities of playback times of other media files.
Gomez teaches determining the media file from the media file resource library comprises determining, based on a historical playback record (i.e. user activity log) indicating a quantity of playback times of the media file, the media file (i.e. providing recommendations as well as top 10 lists, as well as viewed media title and IDs of the media title played by the user) (Paragraph 33-36), wherein the quantity is greater than other quantities of playback times of other media files (i.e. media titles associated with the highest appears on the top)  (Paragraph 33-36, 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Gomez’s teaching in Chelba and Kumarasamy’s teaching to come up with determining based on historical playback record indicating a quantity of playback time of the media file.  The motivation for doing so would be to provide 
With respect to claim 10, it teaches same limitation as claim 2, therefore rejected under same basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A). Wei et al. U.S. Patent Publication # 2016/0134900 which teaches streaming media processing method where the streaming media is transmitted between a streaming server and an advertisement server and proxy server using an HTTP stream.
B). Sabah et al. U.S. Patent Publication # 2014/0101192 which teaches plays related to searches application which determine a relationship score between plays of media title and searches of query by determining a distance between a projection of the search onto the space of the users.
C). Ozzie et al. U.S. Patent # 8,626,136 which teaches search component automatically performs searches as a background process, and potentially desired content is received and cached by a content storing component to be available in the future.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453